952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton McCRAY, Plaintiff-Appellant,v.COURT OF SPECIAL APPEALS AND JUDGES;  Court of Appeals andJudge, Defendants-Appellees.
No. 91-7689.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Dec. 18, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-2361-JH), Joseph C. Howard, District Judge.
Milton McCray, appellant pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Milton McCray appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) action and denying his motion for injunctive relief.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   McCray v. Court of Special Appeals, No. CA-91-2361-JH (D.Md. Sept. 18, 1991).   Appellant's Motion for Injunction is denied.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.